Exhibit 10(a)

AMENDED AND RESTATED

WD-40 COMPANY

SUPPLEMENTAL RETIREMENT BENEFIT PLAN

This Amended and Restated WD-40 Company Supplemental Retirement Benefit Plan
(the “Plan”) is a complete restatement of the WD-40 Company Supplemental
Retirement Benefit Plan between WD-40 COMPANY, a Delaware corporation
(hereinafter called “Company”) and              (hereinafter called “Employee”)
dated                     , as previously amended. Employee and the Company
hereby agree as follows:

1. Employee is considered a “key employee” as that term is defined in
Section 416(i) of the Internal Revenue Code of 1986, as amended (“IRC”).
Employee is presently employed by the Company and it is contemplated that
Employee will retire on or about                     . Company or Employee may,
however, terminate Employee’s employment at any time and nothing herein shall be
construed as a contract for continued employment for any specified period of
time.

2. Upon the retirement of Employee on or after                     , Company
shall pay to Employee a supplemental retirement benefit in quarterly payments
for a period of fifteen (15) years measured from the first day of the next month
of January, April, July or October following the effective date of Employee’s
separation from service with the Company (the “Retirement Date”). Quarterly
payments shall be made in an amount equal to one-sixteenth (1/16) of Employee’s
base salary as of the Retirement Date as such amount shall last have been
determined by the Company’s Board of Directors. It is intended that this Plan
comply with the requirements of IRC Section 409A and the regulations promulgated
thereunder. Therefore, no payment shall be made

 

1



--------------------------------------------------------------------------------

to Employee earlier than the six month anniversary of the Retirement Date or
otherwise earlier than may be permitted under such statute and the regulations
promulgated thereunder unless earlier payment is so permitted under the statute
and regulations as they may be hereafter amended. If deferred, the first two
quarterly payments shall be made on the day of the six month anniversary of the
Retirement Date. The remaining quarterly payment amounts shall be made on the
first day of the following months of January, April, July or October until the
supplemental retirement benefit is paid in full. All of such payments shall be
subject to any required withholding for federal or state income or payroll
taxes.

3. Upon the death of Employee prior to receiving all of the aforesaid payments,
such payments shall continue to be paid to                     , or to such
other person or persons as the Employee shall hereafter designate in writing to
Company. If no designated beneficiary survives to receive all such remaining
payments, such payments shall be made to the Employee’s estate.

4. If the Company shall elect to purchase a life insurance contract to provide
Company with funds to make payment hereunder, Company shall at all times be the
sole and complete owner and beneficiary of any such contract and shall have the
unrestricted right to use all amounts and exercise all options and privileges
thereunder; neither Employee nor beneficiary nor any other person shall have any
right, title or interest whatsoever in or to any such life insurance contract.

5. The designated beneficiary or any other person or persons having any claim or
right to payment hereunder shall rely solely on the unsecured promise of the
Company set forth herein and nothing in this agreement shall be construed to
give the Employee, beneficiary or any other person or persons any right, title,
interest or claim in or to any specific asset, fund, reserve, account or
property of any kind whatsoever owned by the Company. The designated beneficiary
or other person or persons shall have the right to enforce a claim for payments
due against the Company in the same manner as an

 

2



--------------------------------------------------------------------------------

unsecured creditor.

6. This Plan may be amended at any time upon the written agreement of the
parties.

7. Neither Employee nor any designated beneficiary nor any other person entitled
to payment hereunder shall have the right to transfer, assign, pledge or
otherwise encumber any such payment hereunder nor shall any such payment be
subject to seizure for the payment of any debt or judgment, or be transferable
by operation of law in the event of bankruptcy or insolvency.

8. In the event of any attempted transfer, assignment or other encumbrance or
levy, the Company shall have no further liability hereunder.

9. In the event of the death of Employee prior to retirement or separation of
service with the Company, no supplemental retirement benefit hereunder shall be
payable.

IN WITNESS WHEREOF, the undersigned have executed this agreement this         
day of                     , 20    .

 

Company:

  WD-40 COMPANY   By          Garry O. Ridge, President   Attest:  
                                                                               
                     Maria Mitchell, Secretary Employee:  
                                                                               
                                                         
                                                         

 

3